Citation Nr: 1118284	
Decision Date: 05/12/11    Archive Date: 05/17/11

DOCKET NO.  09-22 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to a compensable evaluation for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Manchester, New Hampshire, Department of Veterans Affairs (VA) Regional Office (RO), which denied a compensable evaluation for bilateral hearing loss.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the Veteran's VA Form 9, Appeal to the Board, received in June 2009, he indicated he did not want a hearing before the Board.  However, in March 2011, he submitted a statement in writing indicating he had changed his mind and wanted a video conference hearing before the Board.  In an April 2011 letter, the Deputy Vice Chairman of the Board determined the Veteran had shown good cause for the scheduling of a Board hearing.

Accordingly, the case is REMANDED for the following action:

The RO should then schedule the Veteran for a video conference hearing before the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


